DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 12/23/2020.
Claim 1, 10, 19, 20 are amended.
Claims 1 – 20 are presented for examination.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 

Response to Arguments
Claim Rejections - 35 USC § 103
The Applicant has amended the claims. A new rejection is included in the Office action shown below.

End Response to Arguments


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claims 1 – 10, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tervo_2015 (US 2015/0149135 A1) in view of Chapter7_2002 (Resistance and Powering of Ships downloaded from www.usna.edu/NAOE/_files/documents/courses indexed by Google on 10/1/2002) in view of Frisk_2015 (On-ship Power Management and Voyage Planning Interaction, UPPSALA UNIVERSITET June 2015).

Claim 1. Tervo_2015 teaches “A method (abstract:  “… a computer-implemented method…” par 9: “… methods and systems for creating the simulation models themselves and for using the created models for improving ship performance in order to minimize fuel consumption…”) for determining energy consumption (par 15: “… the model for simulation of the ship performance simulates the fuel consumption, the energy consumption and energy production, and in the latter case it simulates the vessel propulsion energy consumption…”; par 22: “… energy consumption, fuel consumption and energy production…”; par 26: “ in one embodiment, the model continuously updates itself with respect to the relationship between the energy consumption of individual devices and external conditions… and the energy load of different devices affect on the total fuel and energy consumption…”) of a waterborne vessel (par 2: “…seagoing vessel… marine vessel…”; par 44: “…seawater…”) during an operational period (par 99: “… the operating hours define the duration of the different operational modes and their sequence and can also be used in the model…”; par 44: “… operating hours…”; par 61: “… operating hours…”), comprising: determining a resistance applied to the vessel (par 106: “… the model is receiving a plurality of inputs corresponding to a condition of the vessel (FIG 1: block 10, 11, 6; FIG 2: block 2 “… continuously receiving and processing signals from sensors…”; par 27: “… vessel floating position and external and operational conditions…”; par 40: “… the conditions on board, and the energy production and consumption…”; par 61: “… in the model, also operational conditions 11 are taken into consideration as parameters representing dynamic input data…”) determining propulsion-specific fuel consumption (par 3 propulsion system… the propulsion system…; par 4 propulsion units; par 44: “… the energy and fuel consumption is determined… by operational parameters, such as use of propulsion…”; par 70: “… input data is taken into consideration by the energy optimization simulation model 4 in order to make an improved prediction for the energy and fuel consumption…”) based on the determined resistance (par 106: “… the model is improved by redefining the relationship between the energy consumption and resistance of the vessel and dynamic input data, like external factors related to operation and emissions…”; par 27: “… the model continuously updates itself with respect to… the added resistance and energy consumption…”; par 92: “… moving resistance…”; par 6: “… resistance changes…”), and the received condition inputs (FIG 1: block 10, 11, 6; FIG 2: block 2 “… continuously receiving and processing signals from sensors…”; par 27: “… vessel floating position and external and operational conditions…”; par 40: “… the conditions on board, and the energy production and consumption…”; par 61: “… in the model, also operational conditions 11 are taken into consideration as parameters representing dynamic input data…”); determining electric plant (FIG 1 block 5: “electrical system”; par 3 – 4: “the power production… has been targeted for continuous electrical system affects the energy and fuel consumption and might have an influence in the optimization of the vessel…”) fuel consumption (FIG 1 block 12: “fuel consumed” FIG 3 block 12 “Fuel consumption”); Calculating electric plant (FIG 1 block 5: “electrical system”; par 3 – 4: “the power production… has been targeted for continuous adjustment, control and monitoring in order to achieve optimal efficiency. The power control in a fundamental part of the control system of a ship…”; par 93: “… the propulsion, auxiliaries and the electrical system affects the energy and fuel consumption and might have an influence in the optimization of the vessel…”) fuel consumption (FIG 1 block 1: “model simulating energy and fuel consumption, block 3: “calculating of simulation result for energy and fuel consumption…”; par 15: “…simulates the fuel consumption…”; par 24: “… estimated consumption and by means of simulation models for… fuel consumption…” par 28: “… calculated by means of the model… the actual fuel consumption…”) calculating a total required fuel based on the sum of the propulsion-specific fuel consumption and electric plant fuel consumption (par 26: “… the model continuously updates itself with respect to the relationship between the energy consumption of individual devices and external conditions and learns how given circumstances and the energy load of different devices affect on the total fuel and energy consumption…”; par 28: “.. the model is used… when it can predict the total energy and fuel consumption…”); generating a plurality of projected propulsion-specific fuel consumption models (FIG 1 block 4, FIG 2 block 7, FIG 3 block 4, FIG 4 block 7 each illustrate a plurality of model); generating a plurality (FIG 1 block 4, FIG 2 block 7, FIG 3 block 4, FIG 4 block 7 each illustrate a plurality of model) of projected electric plant fuel consumption models (par 28: “the model is used for improving the operation of the ship… when it can predict the total energy and fuel consumption…”); 
determining real-time [energy consumption/electrical load data] of the waterborne vessel (FIG. 2 block 2: “continuously receiving and processing signals from sensors on board to produce par 26: “… the model continuously updates itself with respect to… energy consumption of individual devices and external conditions… and the energy load of different devices effect on the total fuel and energy consumption…”; par 65: “… utilizing fresh information continuously collected during the operation of the ship…”; par 42: “… parameters related to the energy consumption of a ship are taken into account in the practical operation of a ship as well as the distribution of the energy load on different engines and auxiliary devices on board…”; par 76: “… the sensors measure fresh data about said parameter information… continuously during operation… dynamic input…”; page 8 item 10: “… continuously monitoring…” NOTE: while this clearly teaches continuous and dynamic monitoring or electrical parameters such as “energy load” and while continuously monitoring implies real-time and while energy loads implies electrical loads this does not explicitly recites “electrical loads”)

and generating a fuel consumption optimizing configuration (FIG 1: block 3 “energy optimization”; FIG 2: block 6 “instructions to improve power plant configuration”; par 5: “… in the optimization and configuration of the power plant of the ship…”; par 6: “current solutions for dynamic optimization of trim and power plant configuration on vessels are usually based on models…”; par 15: “the method and system of the invention can e.g. be used for the optimizing of the energy production on board…”; par 16: “… optimization of the energy production…”; par 24: “… optimized on the basis of an estimated consumption and by means of simulation models for e.g., an efficient fuel consumption that could predict the need for energy…”; par 74: “FIG 2 presents a flow scheme of the first embodiment of the invention. A model is produced that simulates energy and fuel consumption for a ship. In this embodiment the model optimizes efficient energy and fuel consumption, and energy production…”), comprising: a projected propulsion-specific fuel consumption model of the plurality of projected propulsion-specific fuel consumption models (par 70: “… input data is taken into consideration by the energy optimization simulation model 4 in order to make an improved prediction for the energy and fuel consumption…”; par 107: “… input data is taken into consideration by the trim optimization simulation model 4 in order to make an improved prediction…”; par 109: “… a model is produced that predicts operational parameters related to energy consumption, fuel consumption and energy production for a ship. In this embodiment the model optimizes the optimum trim for a ship…”; FIG 1 block 4, FIG 2 block 7, FIG 3 block 4, FIG 4 block 7 each illustrate a plurality of model); and a projected electric plant (FIG 1 block 5: “electrical system”; par 3 – 4: “the power production… has been targeted for continuous adjustment, control and monitoring in order to achieve optimal efficiency. The power control in a fundamental part of the control system of a ship…”; par 93: “… the propulsion, auxiliaries and the electrical system affects the energy and fuel consumption and might have an influence in the optimization of the vessel…”) fuel consumption model (par 28: “the model is used… it can predict the… fuel consumption…”) of the plurality of electric plant fuel consumption models (FIG 1 block 4, FIG 2 block 7, FIG 3 block 4, FIG 4 block 7 each illustrate a plurality of model),




Tervo_2015 does not explicitly teach “total” resistance nor “determining a total horsepower required for the vessel to overcome the total resistance” nor “determined total horsepower required” nor 
“electrical load” nor “wherein, based at least in part on the determined real-time loads, 
the fuel consumption optimizing configuration includes at least one of a first configuration in which a first equipment is deactivated for conserving energy consumption and a second equipment remains at full power to compensate for the deactivated first equipment, a second configuration in which an older or lower quality equipment is shut down, a third configuration in which a third equipment is shut down at certain time of day and set to operate at a given level of power at different times of day,  or a fourth configuration automatically reducing power consumption of a fourth equipment when real-time data reflects that the fourth equipment is operating at higher power levels than necessary at a given time.”


Chapter7_2002; however, teaches a “total” resistance (section 7.5 par 2: “the total resistance curve”; page 7-7 “a ships fuel consumption curve is similar in shape to its horsepower and total resistance curves”; page 7 -8 section 7.6 “total resistance… in mathematical terms, total resistance can be written as: RT=RV+RW+RAA…”) and “determining a total horsepower required for the vessel to overcome the total resistance” and “determined total horsepower required” (page 7-2 section 7.2 Figure 7.1 Figure 7.2 Figure 7.3; page 7-6 section 7.4 “effective horsepower (EHP)… Effective horsepower is defined as: the horsepower required to move the ship’s hull at a given speed in the absence of propeller action… a hull model is towed through the water at a given speed while measuring the amount of force resisting the hull’s movement through the water… knowing a ship’s total hull resistance and its speed through 

Tervo_2015 and Chapter7_2002 are analogous art because they are from the same field of endeavor called boats. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tervo_2015 and Chapter7_2002. The rationale for doing so would have been that Tervo_2015 teaches to optimize the operational costs of a ship and control the ship based on “the relationship between the energy consumption and resistance of the vessel and dynamic data input (par 106).  Chapter7_2002; teaches the principle factors affecting ship resistance and the components of the vessel’s resistance (section 7.2). Therefore it would have been obvious to combine Tervo_2015 and Chapter7_2002 for the benefit of having the principle factors of resistance impacting the relationship between energy consumption and resistance for the model to optimize the operational costs to obtain the invention as specified in the claims.

Tervo_2015 and Chapter7_2002 does not explicitly teach “electrical load” nor “wherein, based at least in part on the determined real-time loads, the fuel consumption optimizing configuration includes at least one of a first configuration in which a first equipment is deactivated for conserving energy consumption and a second equipment remains at full power to compensate for the deactivated first equipment, a second configuration in which an older or lower quality equipment is shut down, a third configuration in which a third equipment is shut down at certain time of day and set to operate at a given level of power at different times of day, 
or a fourth configuration automatically reducing power consumption of a fourth equipment when real-time data reflects that the fourth equipment is operating at higher power levels than necessary at a given time.”

Frisk_2015; however, makes obvious “electrical load”  (page 35: “… electrical load demand could result in fuel reductions…”) and “wherein, based at least in part on the determined real-time loads (page 22 section 4.2.2: “… integrating a power management system with the weather routing routine on a ship in order to optimize the engine efficiency… it does not need to be scheduled ahead of time, but could instead in every step of a route be used to adjust the total load in the most beneficial way with regards to engine efficiency…”)
the fuel consumption optimizing configuration (abstract: “… incorporating a power management system with the voyage planning software on a ship allows for different techniques to reduce fuel consumption… different approaches are developed… to optimally share a load demand across a set of generators… perform power production scheduling…”; page 5 section 2.1.2: “… optimization of fuel consumption…”; page 11: “… optimal specific fuel consumption…”)

includes at least one of a first configuration in which a first equipment is deactivated for conserving energy consumption and a second equipment remains at full power to compensate for the deactivated first equipment,  a second configuration in which an older or lower quality equipment is shut down, a third configuration in which a third equipment is shut down at certain time of day and set to operate at a given level of power at different times of day, or a fourth configuration automatically reducing power consumption of a fourth equipment when real-time data reflects that the fourth equipment is operating at higher power levels than necessary at a given time”
(Figure 1.1; page 8 section 3.1 pare 1: “to reduce the amount of spent fuel in a power generation system, it should for every load demand be operated in an optimal way with regards to fuel efficiency…”; page 13 - 15 section 3.2.3: “… SFC curves are non-identical… in a practical application of this method on a ship, it is of great importance to individually model the SFC of each generator… Age, usage, and rate of maintenance are factors which affect the SFC of a unit… the potential fuel savings for optimal load distribution can be calculated… equations…; page 16: “engine loading strategies”; page 17 – 22: section 4.1.1: “… the balance between the production and consumption of power should be carefully handled… if optimal engine loading as seen in section 3.2 is used and an SFC curve… for the whole power system has been calculated, equation 4.3… equation 4.4…”; 

section 4.1.2: “intuitively it would be beneficial to as often as possible have a total ship load Ptot,I that is close to an optimal operation point. Assuming that a model of how the propulsion power depends on ship speed and water and weather conditions is known then by adjusting the scheduled speed over ground to be lower or higher depending on the position on the total SFC curve, the power system could at all times operate near peak efficiency by shifting the total load. If the ship is able to freely adjust speed during a larger part of a journey, the chould have a large impact on the total efficiency of the power generation system… a fraction of the hotel load that can be adjusted in a certain time window. One such example is fresh water production which does not have to be done at a specific time of the day. Separating hotel load into non-scheduled and schedulable parts gives more freedom to adjust the total power load…”; section 4.1.4: “… a benefit of scheduling a certain amount of power over a given window of time compared to scheduling propulsion where the speed is directly affected is that the only change done by rearranging the hotel load is a change in efficiency while the total energy produced will still be the same… the method proposed is to optimize a route with respect to propulsion and then schedule the hotel load to minimize the spent fuel…”).


Tervo_2015 and Chapter7_2002 and Frisk_2015 are analogous art because they are from the same field of endeavor called boats. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tervo_2015 and Frisk_2015.
The rationale for doing so would have been that Tervo_2015 teaches manage ship power and Frisk_2015 teaches a variety of approaches to optimally mange a ship’s electrical load to optimize/reduce fuel consumption. Therefore it would have been obvious to combine Tervo_2015 and Frisk_2015 for the benefit of having a more efficient vessel to obtain the invention as specified in the claims.



Claim 19. The limitations of claim 19 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Tervo_2015; also teaches A device (par 11: “computer”; par 12 “… the system comprises a processor unit having a computer model…”; par 13: “the computer program product of the invention is run in a processor unit…”), comprising: storage  (par 104: “… the signals are received by a processor directly or via a database…”; page 8 item 11: “… a processor unit having a stored computer model…”; par 67: “… a database received by a processor…”); memory (page 8 item 15: “… a computer program product stored in a non-transitory medium of a processor unit…” a non-transitory medium of a processor is a memory) an input interface operable to: receive a plurality of inputs corresponding to a condition of a vessel (par 45: “… parameters presenting dynamic input data…”; par 61: “… operational conditions 11 are taken into consideration as parameters representing dynamic input data. These are in the first hand operation settings…”; par 66: “… input from the engine…”; par 67: “Input for the simulation model 4 used for the continuous energy optimization consists of both the information of the current operation parameters for the operation of the ship and  An output interface (par 91: “… the optimization result is shown for the user on the user interface…”); communication circuitry (par 52: “… based on signals received from sensors…”; par 63: “… collected with sensors or instruments via the signal data collection function…” par 94: “… information for model improving will be transferred via a signal and data collection function…”); and control circuitry operable to (par 94: “… information for model improving will be transferred via a signal and data collection function unit 6’ to the control unit…”; par 95: “the control unit of the ship…”; par 53: “… the control unit controls the total power production and delivery of the vessel…”).

Claim 20. The limitations of claim 20 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Tervo_2015 teaches “A non-transitory computer readable medium containing instructions that, when executed by at least one processor of a computing device, cause the computing device to:” (page 8 item 15: “a computer program product stored in a non-transitory medium of a processor unit in a ship,… the computer program being configured to cause the processor unit, upon execution to perform functions…”).

Claim 2. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 1. Tervo_2015 also teaches “Further comprising automating configuring the vessel to the fuel consumption optimizing configuration” (par 55).

Claim 3. Tervo_2015 and Chapter7_2002 and Frisk_2015teach all the limitations of claim 1. Tervo_2015 also teaches “further comprising, after generating the fuel consumption optimizing configuration, continuously monitoring electrical plant fuel consumption” (par 3: “the power production… has been targets for continuous adjustment, control and monitoring in order to achieve optimal efficiency…”; FIG 1).

Claim 4. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 3. Tervo_2015 also teaches “further comprising, after generating the fuel consumption optimizing configuration, continuously monitoring propulsion-specific fuel consumption” (FIG 1, 3; par 62: “… the fuel consumption 12 is monitored…”; page 8 item 10: “continuously monitoring”; par 3: “the… propulsion system has been targets for continuous adjustment, control and monitoring…”).

Claim 5. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 3. Tervo_2015 also teaches “wherein monitoring propulsion-specific fuel consumption further comprises: determining a

Chapter7_2002 teaches “total” resistance  (section 7.5 par 2: “the total resistance curve”; page 7-7 “a ships fuel consumption curve is similar in shape to its horsepower and total resistance curves”; page 7 -8 section 7.6 “total resistance… in mathematical terms, total resistance can be written as: RT=RV+RW+RAA…”)  and horsepower (page 7-2 section 7.2 Figure 7.1 Figure 7.2 Figure 7.3; page 7-6 section 7.4 “effective horsepower (EHP)… Effective horsepower is defined as: the horsepower required to move the ship’s hull at a given speed in the absence of propeller action… a hull model is towed through the water at a given speed while measuring the amount of force resisting the hull’s movement through the water… knowing a ship’s total hull resistance and its speed through the water, the ship’s 

Claim 6. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 1. Tervo_2015 also teaches “further comprising: generating a real-time fuel consumption optimizing configuration; and automatically configuring the vessel to the real-time fuel consumption optimizing configuration” (par 31: “… no human interaction is needed…”; par 55: “… automatically…”; par 46: “… real-time…”).

Claim 7. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 1. Tervo_2015 also teaches “further comprising displaying, on a user interface, the fuel optimizing configuration” (par 55).

Claim 8. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 1. Tervo_2015 also teaches “wherein the vessel comprises a plurality of machines, and determining propulsion-specific fuel consumption comprises determining a fuel consumption for each machine of the plurality of machines” (par 3; par 26: “… the energy load of different devices affect on the total fuel and energy consumption…”; FIG 1).

Claim 9. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 1. Tervo_2015 also teaches “wherein determining electric plant fuel consumption comprises determining a fuel consumption for each device of a plurality of devices electrically coupled to the vessel” (FIG 1, 3; par 3, 4; par 26).


Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally; Tervo_2015 teaches “A method (abstract:  “… a computer-implemented method…” par 9: “… methods and systems for creating the simulation models themselves and for using the created models for improving ship performance in order to minimize fuel consumption…”) for projecting fuel consumption (par 70: “… input data is taken into consideration by the energy optimization simulation model 4 in order to make an improved prediction for the energy and fuel consumption…”; par 28: “.. the model is used… when it can predict the total energy and fuel consumption…”; par 109: “… a model is produced that predicts operational parameters related to energy consumption, fuel consumption and energy production for a ship) for a waterborne vessel (par 2: “…seagoing vessel… marine vessel…”; par 44: “…seawater…”), comprising: receiving, at a user device, a primary input of data (par 62: “… the fuel consumption 12 is monitored and displayed by the fuel/fuel quality unit 13, as well as recorded as a signal into use for the optimization…” display device is user device. The fuel consumption is monitored and recorded therefore it is an input of data) corresponding to at least one of and electric plant (par 3 - 5: “power production… the power control… “; par 16: “the power plant configuration can comprise… diesel generators…”; FIG 1) fuel consumption (par 22: “… the… fuel consumption and energy production, as well as the additional energy consumption… are determined both by static factors and by variable dynamic factors. Some variables may be fixed for a given trip… some variables can chance from the initial plan for a given strip…”); receiving, from memory (par 67: “database”; par 93: “… floating position and information is therefore collected in a database…”; par 104: “the signals are received by a processor directly or via a database…”, a first set of historical data (par 110: “… in the first step 1, an initial model of relationships between factors related to the trim of the ship and parameters presenting primary dynamic input data that depend on said factors. Said parameters consist of information of external conditions during the operation of the ship and operational conditions. The initial model can be based on earlier knowledge or it can be created on the basis of collected data during the operation of the ship) corresponding to resistance acting upon the vessel (note: the “earlier knowledge” of “operational conditions” such as floating position, ship wet surface, etc. stored in a database is historical information received from memory that corresponds to resistance acting on the vessel. Par 106: “… relationships between the energy consumption and resistance of the vessel and dynamic input data, like external factors and factors related to operation and emissions…”) Receiving, from memory (par 67: “… through a database…”; par 93: “… electrical system affects the energy and fuel consumption… and information is therefore collected in a database…”), a second set of historical data (par 88, 110: “… based on earlier knowledge…” note signals received through a database are delayed and therefore historical) corresponding to electrical plant fuel consumption (par 48: “a power plant 1 is installed on the ship to serve as a power generation resource with a generator, that converts mechanical power into electrical power and other possible electricity generation engines, like gas turbines…”) determining a propulsion-specific (par 44: “… the energy and fuel consumption is determined… by operational parameters, such as use of propulsion…”) fuel consumption (par 109: “… predicts operational parameters related to… fuel consumption and energy production for the ship…”) corresponding to theresistance (par 93: “… changing the vessel floating position changes the ship wet surface and the bow wave formation, and thus affects the power required from the propulsion system… the propulsion… affects the energy and fuel consumption…” note: floating position that changes wet surface changes resistance. Therefore the above teaching is that power required for propulsion corresponds to resistance), ; and calculating, a total fuel consumption (par 26: “… the model continuously updates itself with respect to the relationships between the energy consumption of individual devices and external conditions and learns how given circumstances and the energy load of different devices affect on the total fuel and energy consumption…”) based on:
A total electric plant fuel consumption 
comprising the primary input of data (FIG. 1 Block 5: “Electric systems” Block 7 “energy/power demand”; par 53: “… the total power production and delivery of the vessel by means of power plant configuration, according to which configuration the distribution of energy load on different devices are determined…”; par 26: “… the model continuously updates itself with respect to the relationships between the energy consumption of individual devices and external conditions and learns how given circumstances and the energy load of different devices affect on the total fuel and energy consumption…”; par 28: “… the actual fuel and energy consumption, which the control unit of the ship is aware of during the entire trip…”) and the second set of historical data (par 88: “… based on earlier knowledge…”); and the propulsion-specific (par 44: “… the energy and fuel consumption is determined… by operational parameters, such as use of propulsion…”) fuel consumption (par 50: “… the power plant 1 supplies 7 the energy to the propulsion system and to all the electric power consuming and auxiliary devices that are symbolized as unit 5 in FIG. 1”; par 53: “… the total power production and delivery of the vessel by means of power plant configuration, according to which configuration the distribution of energy load on different devices are determined…” This teaches that a fraction of total power, derived from fuel consumption, is derived to individual systems and thus the total fuel consumption is a summation of the fuel consumption required for all the individual systems which include electric and propulsion. FIG 1. Block 5 “propulsion”; par 26: “… the model continuously updates itself with respect to the relationships between the energy consumption of individual devices and external conditions and learns how given circumstances and the energy load of different devices affect on the total fuel and energy consumption…”

Tervo_2015 does not teach “a total resistance acting upon the vessel” nor “wherein the total resistance comprises the input of data and the first set of historical data” nor “in response to determining the total horsepower” 


Chapter7_2002; however, teaches “total resistance acting upon the vessel” (section 7.5 par 2: “the total resistance curve”; page 7-7 “a ships fuel consumption curve is similar in shape to its horsepower and total resistance curves”; page 7 -8 section 7.6 “total resistance… in mathematical terms, total resistance can be written as: RT=RV+RW+RAA…”) and “wherein the total resistance comprises the input of data (page 7 – 22 the EHP equation EHP = f(RT, HP). Page 7 – 8 section 7.6: “RT = RV+RW+RAA. Therefore total resistance is shown to comprise input data that is resistance and horsepower) and the first set of historical data” (page 7-2 section 7.2 Figure 7.1 Figure 7.2 Figure 7.3; page 7-6 section 7.4 “effective horsepower (EHP)… Effective horsepower is defined as: the horsepower required to move the ship’s hull at a given speed in the absence of propeller action… a hull model is towed through the water at a given speed while measuring the amount of force resisting the hull’s movement through the water… knowing a ship’s total hull resistance and its speed through the water, the ship’s effective horsepower can be determined using the following equation… EHP is a function of RT (total resistance). NOTE: because EHP is determined based on computer modeling and/or tow tank testing during design this historic data because the resistance in the tow tank or simulation is from the past.) and “in response to determining the total horsepower,” (page 7 – 23: “… increasing horsepower requirement means that fuel consumption will increase just as rapidly. For example, an FFG-7 with a clean hull… will burn approximately 10,000 gallons of fuel per day… you can do that math…” NOTE: to above statement with regard to the hulls cleanness is a teaching that that calculation depends on horsepower as well as resistance because a dirty or fouled hull has more resistance than a clean one. Page 7 – 3 “once the value of shaft horsepower has been determined, various combinations of prime movers can be considered based on power produced, weight, fuel consumption, etc…”; page 7 – 7: “… A ship’s fuel consumption curve is similar in shape to its horsepower and total resistance curves…”; page 7 – 22 section 7.6.6: “there is a direct correlation between a ship’s curve of total hull resistance, the EHP curve, the SHP curve, and the fuel consumption curve for a ship…”).


Tervo_2015 and Chapter7_2002 are analogous art because they are from the same field of endeavor called boats. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tervo_2015 and Chapter7_2002. The rationale for doing so would have been that Tervo_2015 teaches to optimize the operational costs of a ship and control the ship based on “the relationship between the energy consumption and resistance of the vessel and dynamic data input (par 106).  Chapter7_2002; teaches the principle factors affecting ship resistance and the components of the vessel’s resistance (section 7.2). Therefore it would have been obvious to combine Tervo_2015 and Chapter7_2002 for the benefit of having the principle factors of resistance impacting the relationship between energy consumption and resistance for the model to optimize the operational costs to obtain the invention as specified in the claims.

Claim 16. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 11 as outlined above. Chapter7_2002 teaches “Further comprising determining, in response to receiving the second set of historical data, a plurality of variables necessary to calculate the propulsion-specific fuel consumption” (page 7 – 23: “… increasing horsepower requirement means that fuel consumption will increase just as rapidly. For example, an FFG-7 with a clean hull… will burn approximately 10,000 gallons of fuel per day… you can do that math…”).

Claim 17. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 11 as outlined above. Chapter7_2002 teaches “Wherein determining the set of variables comprises determining that the plurality of variables consists of the primary input of data, the first set of data, and the second set of data” (page 7 – 23: “… increasing horsepower requirement means that fuel consumption will increase just as rapidly. For example, an FFG-7 with a clean hull… will burn approximately 10,000 gallons of fuel per day… you can do that math…”).



(2) Claims 11, 12, 13, 14, 15, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Tervo_2015 in view of Chapter7_2002 and Frisk_2015 in view of Asafuji_2016 (US 2016/0121979 A1).

Claim 11. Tervo_2015 and Chapter7_2002 and Frisk_2015 teaches all the limitations of claim 10 as outlined above. Tervo_2015 and Chapter7_2002 does not explicitly teach “Further comprising: recording a third set of historical data corresponding to the vessel’s actual fuel consumption; and storing the third set of historical data in memory.”

Asafuji_2016 teaches “Further comprising: recording a third set of historical data corresponding to the vessel’s actual fuel consumption; and storing the third set of historical data in memory” (FIG 2; par 28: “…DB records… during a past voyage…”).

Tervo_2015 and Chapter7_2002 and Frisk_2015 and Asafuji_2016 are analogous art because they are from the same field of endeavor called boats. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tervo_2015 and Asafuji_2016. The rationale for doing so would have been that Tervo_2015 teaches to send data through a database (par 104, 67) and Asufuji_2016 teaches the fuel consumption being stored in a database. Therefore it would have been obvious to combine Tervo_2015 and Asafuji_2016 for the benefit of having the fuel consumption data stored in a DB for use in making the models of ship performance to obtain the invention as specified in the claims.


Claim 12. Tervo_2015 and Chapter7_2002 and Frisk_2015 and Asafuji_2016 teach all the limitations of claim 11 as outlined above. Chapter7_2002 teaches “Wherein the first set of historical data corresponds to a first data curve (page i: “read an interpret a ship resistance curve including humps and hollows…”; page 7-7 “resistance curve” Figure 7.5) and the second set of historical data corresponds to a second data curve (page 7-7 “a ship’s fuel consumption curve is similar in shape to its horsepower and total resistance curves…”). 

Claim 13. Tervo_2015 and Chapter7_2002 and Frisk_2015 and Asafuji_2016 teach all the limitations of claim 11 as outlined above. Chapter7_2002 teaches “Further comprising plotting the third set of historical data along at least one of the first data curve and the second data curve” (page 7 – 7 page 7-7 “a ship’s fuel consumption curve is similar in shape to its horsepower and total resistance curves…”; page 7 – 22 section 7.6.6: “there is a direct correlation between a ship’s curve of total hull resistance, the EHP curve, the SHP curve, and the fuel consumption curve for a ship…”).

Claim 14. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 11 as outlined above. Tervo_2015 and Chapter7_2002 and Frisk_2015 does not teach “Wherein the primary input of data comprises a predefined data table.”

 Asafuji_2016 teaches “Wherein the primary input of data comprises a predefined data table” (Figure 2; par 28: “… DB records… DB is predetermined on the basis of values actually measured… during a past voyage…”).

Tervo_2015 and Chapter7_2002 and Frisk_2015 and Asafuji_2016 are analogous art because they are from the same field of endeavor called boats. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tervo_2015 and Asafuji_2016. The rationale for doing so would have been that Tervo_2015 teaches to send data through a database (par 104, 67) and Asufuji_2016 teaches the fuel consumption being stored in a database. Therefore it would have been obvious to combine Tervo_2015 and Asafuji_2016 for the benefit of having the fuel consumption data stored in a DB for use in making the models of ship performance to obtain the invention as specified in the claims.


Claim 15. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 11 as outlined above. Tervo_2015 and Chapter7_2002 does not teach “Wherein the primary input of data is provided by a user input.”


Asafuji_2016 teaches “Wherein the primary input of data is provided by a user input” (par 34: “the input data… may be input by the user using an input device…”).

Tervo_2015 and Chapter7_2002 and Frisk_2015 and Asafuji_2016 are analogous art because they are from the same field of endeavor called boats. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tervo_2015 and Asafuji_2016. The rationale for doing so would have been that Tervo_2015 teaches to send data through a database (par 104, 67) and Asufuji_2016 teaches the fuel consumption being stored in a database. Therefore it would have been obvious to combine Tervo_2015 and Asafuji_2016 for the benefit of having the fuel consumption data stored in a DB for use in making the models of ship performance to obtain the invention as specified in the claims.


Claim 18. Tervo_2015 and Chapter7_2002 and Frisk_2015 teach all the limitations of claim 16 as outlined above.
Tervo_2015 and Chapter7_2002 and Frisk_2015 does not teach “Wherein determining the plurality of variables comprises determining that a variable of the plurality of variables is unknown; and assigning a quantity to the variable based on a fourth set of historical data” because while Chapter7_2002 teaches to solve function by filling in unknown variables with values (equation of EHP on page 7.4; total resistance section 7.6, etc.) and demonstrates a calculation of fuel consumption where the calculation involves speed of the vessel (page 7 – 23: “… clean hull traveling at 14 knots…” Tervo_2015 and Chapter7_2002 do not teach historical speed.

Asafuji_2016 however teaches “Wherein determining the plurality of variables comprises determining that a variable of the plurality of variables is unknown; and assigning a quantity to the variable based on a fourth set of historical data” (Figure s “ship speed”; par 2: “… a voyage system that calculates referring to a database created on the basis of the data acquired…”; par 36: “calculate” therefore a ship speed stored in a DB is a fourth historical data that is filled into a function in order calculate fuel consumption).

Tervo_2015 and Chapter7_2002 and Frisk_2015 and Asafuji_2016 are analogous art because they are from the same field of endeavor called boats. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tervo_2015 and Asafuji_2016. The rationale for doing so would have been that Tervo_2015 teaches to send data through a database (par 104, 67) and Asufuji_2016 teaches the fuel consumption being stored in a database. Therefore it would have been obvious to combine Tervo_2015 and Asafuji_2016 for the benefit of having the fuel consumption data stored in a DB for use in making the models of ship performance to obtain the invention as specified in the claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127